DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/28/2022 has been entered and is currently under consideration.  Claims 1-19, 21, and 23-28 remain pending in the application.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected with traverse in the reply filed on 10/6/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Objections
Claim 21 objected to because of the following informalities:
In claim 21, “The expander tool according to claim 20” should read --The expander tool according to claim 21--.
Appropriate correction is required.
Allowable Subject Matter
Claims 9-19, 21, and 23-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Tabanelli (US 2010/0264564 of record) teaches:
An expander tool for expanding an end of a pipe made of plastics (abstract), the expander tool comprising a tool head (Fig 3: mandrel 29) which comprises expanding means arranged to be insertable inside the end of the pipe for expanding the end of the pipe ([0025]), the expander tool comprising:
a temperature sensor (Fig 3: thermocouple 34, mandrel 29), and
an electronic control unit (thermocouple 34, electrical resistor 33; [0024]) for adjusting at least one of the expansion control parameters of the tool head on the basis the measured temperature value ([0024]), wherein the temperature sensor is arranged to measure the temperature of the pipe to be expanded directly by making contact to the pipe (Fig 3; [0024-0025]).
Tabanelli does not explicitly teach plastics having shape memory.  However, Tabanelli teaches polyethylene ([0002]) which is disclosed by applicant specification as being a plastic having shape memory.
Tabanelli does not teach wherein the tool head comprises a plurality of spreading elements forming the expanding means, the spreading elements being radially movable in relation to a center longitudinal axis (x) of the tool head between a starting position (I), at which the spreading elements are close along the axis (x) and are insertable into the end of the pipe, to an outwardly extended expansion position (II) radially distanced from the axis (x) so as to expand the end of the pipe, each of the spreading elements having an outer spreading surface configured to press against an interior surface of the end of the pipe.
In the same filed of endeavor regarding expander tools, Frenken (US 2015/0258598 of record) teaches a plurality of spreading elements forming the expanding means, the spreading elements being radially movable in relation to a center longitudinal axis of the tool head between a starting position, at which the spreading elements are close along the axis and are insertable into the end of the pipe, to an outwardly extended expansion position radially distanced from the axis so as to expand the end of the pipe, each of the spreading elements having an outer spreading surface configured to press against an interior surface of the end of the pipe for the motivation of providing an even application of force (Fig 3; expanding segments 4 [0009, 0049-0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the expanding means as taught by Tabanelli with the expanding elements as taught by Frenken in order to provide an even application of force.
Tabanelli in view of Frenken does not teach wherein the temperature sensor is arranged to the spreading element to measure the temperature by making contact to the pipe.
Tabanelli teaches a temperature sensor comprising thermocouple 34 and mandrel 29 and Frenken teaches expanding segments 4 encircling an expanding mandrel 3.  Therefore the combination of Tabanelli and Frenken teaches to place the thermocouple of Tabanelli in the expanding mandrel of Frenken, and not arranged to the expanding segments as claimed.
The remaining prior art of record does not teach the above limitation.  Therefore claim 9 is allowable.
Claims 10-19, 21, and 23-28 are allowable due to dependency on claim 9.
Conclusion
This application is in condition for allowance except for the following formal matters: 
- The objection to claim 21 requires corrective action.
- Withdrawn claims 1-8 need to be addressed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                            
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743